DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following element mentioned in the description: “midframe” which does not include a reference number in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
3.	Claims 4-20 are objected to because of the following informalities:  
In line 2 of claim 4: “… comprises: …” should be changed to --… comprises …--; 
In line 3 of claim 4: “… the rotatable gear; and …” should be changed to --… the rotatable gear, and …--;
In line 4 of claim 4: “… the rotatable gear, …” should be changed to --… the rotatable gear; …--; 
In line 3 of claim 6: “… a pair of lens tubes that are coupled …” should be changed to --… a pair of lens tubes coupled …--;
 In line 9 of claim 6: “… the elongate member …” should be changed to --… the movable elongate member …--; 
In line 3 of claim 13: “… a pair of lens assemblies that are coupled …” should be changed to --… a pair of lens assemblies coupled …--; and 
In line 9 of claim 13: “… the elongate member …” should be changed to --… the movable elongate member …--. 
Appropriate correction is required.

Claim Interpretation
4. 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a/the movable elongate member,” “a/the first biasing member,” “a/the second biasing member,” “a/the third biasing member,” and/or “a/the pair of second biasing members” in claims 1- 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oculus (U.S. Pub. No. US 2018/0338130 A1) in view of Matsumoto (U.S. Patent No. 5,734,499).

As to claim 1, Oculus (Figs. 1-8) teaches a head-mounted display (HMD) (a head-mounted display (HMD) 100; Fig. 1) comprising: 
a rod (a first shaft 760) coupled (coupled via display assemblies 300 and 720) to a midframe (a front rigid body 120) of the HMD (the HMD 100) (Figs. 1 and 6-7); 
a first movable frame (a display socket 320 of a first display assembly 300) coupled to the rod (the first shaft 760) and to a first lens tube (an electronic display 310 and an optical block 360 of the first display assembly 300), the first movable frame (the display socket 320) being movable bidirectionally (horizontally) along the rod (the first shaft 760) (Figs. 3A-3B and 6-7); 
a second movable frame (a display socket of a second display assembly 720) coupled to the rod (the first shaft 760) and to a second lens tube (an electronic display and an optical block of the second display assembly 720), the second movable frame (the display socket of the second display assembly 720) being movable bidirectionally (horizontally) along the rod (the first shaft 760) (Figs. 3A-3B and 6-7); 
an actuator (an IPD adjustment device 110) on a bottom (a bottom sider 123) of the HMD (the HMD 100), the actuator configured (the IPD adjustment device 110) to be actuated by a user of the HMD (include a button 115 exposed to enable pushing and moving of the button by a user; [0023], lines 1-3) (Figs. 1 and 6-7); 
a movable elongate member (a rear arm 730/740) coupled to the actuator (the IPD adjustment device 110) and to the midframe (the front rigid body 120), the movable elongate member (the rear arm 730/740) being movable bidirectionally in a first direction or in a second direction (in a left or right direction) (Figs. 1 and 6-7); 
a first biasing member (a spring 230) coupled to the movable elongate member (the rear arm 730/740) and to the midframe (the front rigid body 120), the first biasing member (the spring 230) configured to physically bias the movable elongate member (the rear arm 730/740) in at least one of the first direction or the second direction (in the left or right direction) (Figs. 1 and 6-7); 
a rotatable gear (a gear 730) coupled to the midframe (the front rigid body 120) and disposed between the first movable frame (the display socket 320 of the first display assembly 300) and the second movable frame (the display socket of the second display assembly 720), the rotatable gear (the gear 730) being engaged with the movable elongate member (the rear arm 730/740) (Figs. 1, 3 and 6-7); 
wherein actuation of the actuator (the IPD adjustment device 110) causes movement of the movable elongate member (the rear arm 730/740) in one of the first direction or the second direction (in the left or right direction), which causes the rotatable gear (the gear 730) to rotate, which causes the first movable frame (the display socket 320 of the first display assembly 300) and the second movable frame (the display socket of the second display assembly 720) to move in opposite directions (inward or outward direction) for adjusting a spacing between the first lens tube (the  electronic display 310 and the optical block 360) and the second lens tube (the electronic display and the optical block of the second display assembly 720) (Figs. 1, 3 and 6-7).
Oculus does not expressly teach a second biasing member coupled to the rod, the second biasing member configured to physically bias the first movable frame against the rotatable gear; and a third biasing member coupled to the rod, the third biasing member configured to physically bias the second movable frame against the rotatable gear. 
	Matsumoto (Figs. 1-14) teaches 
a second biasing member (an interpupilary distance adjusting spring (right) 30) coupled to the rod (the rod 17), the second biasing member (the interpupilary distance adjusting spring  (right) 30) configured to physically bias the first movable frame (the second lens barrel body portion 10b) against the rotatable gear (the interpupilary distance adjusting cam 20) (Fig. 10); and
a third biasing member (an interpupilary distance adjusting spring (left) 30) coupled to the rod (the rod 17), the third biasing member (the interpupilary distance adjusting spring (left) 30) configured to physically bias the second movable frame (the first lens barrel body portion 10a) against the rotatable gear (the interpupilary distance adjusting cam 20) (Fig. 10). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used biasing members as taught by Matsumoto in a head-mounted display of Oculus because the biasing members can be compressed or stretched from their resting positions so that they exert an opposing force approximately proportional to their change in length.

As to claim 2, Oculus teaches 
wherein the actuator (the IPD adjustment device 110) comprises a knob that is slidable within a channel defined in a housing of the HMD (includes a button 115 exposed to enable pushing and moving the button by the user; [0023], lines 1-3; Figs. 1 and 6-7).

As to claim 3, Oculus teaches 
wherein the actuator (the IPD adjustment device 110) is located on at least one of a right half (Fig. 6) of the HMD (the HMD 100) or a left half (Fig. 7) of the HMD (the HMD 100) (Figs. 6-7).

As to claim 4, Matsumoto teaches wherein: 
the rotatable gear comprises: 
a first spiral projection (a spiral projection contacting the cam-follower pin 32b) extending from a face of the rotatable gear (the interpupilary distance adjusting cam 20) (Fig. 10); and 
a second spiral projection (a spiral projection contacting the cam-follower pin 32a) extending from the face of the rotatable gear (the interpupilary distance adjusting cam 20) (Fig. 10), 
the second biasing member (the interpupilary distance adjusting spring (right) 30) is configured to physically bias the first movable frame (the second lens barrel body portion 10b) against the first spiral projection (the spiral projection contacting the cam-follower pin 32b) (Fig. 10); and 
the third biasing member (the interpupilary distance adjusting spring (left) 30) is configured to physically bias the second movable frame (the first lens barrel body portion 10a) against the second spiral projection (the spiral projection contacting the cam-follower pin 32a) (Fig. 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used biasing members as taught by Matsumoto in a head-mounted display of Oculus because the biasing members can be compressed or stretched from their resting positions so that they exert an opposing force approximately proportional to their change in length.

As to claim 5, Matsumoto teaches 
wherein the first spiral projection (the spiral projection contacting the cam-follower pin 32b) and the second spiral projection (the spiral projection contacting the cam-follower pin 32a) spiral inward from respective points at a periphery of the rotatable gear (the interpupilary distance adjusting cam 20) to respective points closer to a center of the rotatable gear (the interpupilary distance adjusting cam 20) than the respective points at the periphery (Fig. 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used biasing members as taught by Matsumoto in a head-mounted display of Oculus because the biasing members can be compressed or stretched from their resting positions so that they exert an opposing force approximately proportional to their change in length.

As to claim 6, Oculus (Figs. 1-8) teaches a head-mounted display (HMD) comprising: 
a rod (a first shaft 760) coupled (coupled via display assemblies 300 and 720) to a midframe (a front rigid body 120) of the HMD (the HMD 100) (Figs. 1 and 6-7); 
a pair of lens tubes (an electronic display 310 and an optical block 360 and an electronic display of the first display assembly 300 and an optical block of the second display assembly 720) that are coupled to the rod (the first shaft 760), each lens tube being movable bidirectionally (horizontally) along the rod (the first shaft 760) (Figs. 3A-3B and 6-7);
an actuator (an IPD adjustment device 110) accessible from outside of a housing of the HMD (including a button 115 exposed to enable pushing and moving of the button by a user; [0023], lines 1-3) (Figs. 1 and 6-7); 
a movable elongate member (a rear arm 730/740) coupled to the actuator (the IPD adjustment device 110) and to the midframe (the front rigid body 120) (Figs. 1 and 6-7); 
a first biasing member (a spring 230) coupled to the movable elongate member (the rear arm 730/740) and to the midframe (the front rigid body 120), the first biasing member (the spring 230) configured to resist movement of the movable elongate member (the rear arm 730/740) in a direction of travel of the elongate member (the rear arm 730/740) (Figs. 1 and 6-7); 
a rotatable gear (a gear 730) coupled to the midframe (the front rigid body 120) and disposed between the pair of lens tubes (the electronic display 310 and the optical block 360 of the first display assembly 300 and the electronic display and the optical block of the second display assembly 720), the rotatable gear (the gear 730) being engaged with the movable elongate member (the rear arm 730/740) (Figs. 1, 3 and 6-7).
Oculus does not expressly teach a pair of second biasing members coupled to the rod, the pair of second biasing members configured to physically bias the pair of lens tubes toward the rotatable gear.
	Matsumoto (Figs. 1-14) teaches 
a pair of second biasing members (an interpupilary distance adjusting spring (right and left) 30) coupled to the rod (the rod 17), the pair of second biasing members (the interpupilary distance adjusting spring (right and left) 30) configured to physically bias the pair of lens tubes (the second and first lens barrel body portions 10b and 10a) toward the rotatable gear (the interpupilary distance adjusting cam 20) (Fig. 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used biasing members as taught by Matsumoto in a head-mounted display of Oculus because the biasing members can be compressed or stretched from their resting positions so that they exert an opposing force approximately proportional to their change in length.

As to claim 7, Oculus teaches 
wherein the actuator (the IPD adjustment device 110) comprises a knob that is slidable within a channel defined in the housing of the HMD (includes a button 115 exposed to enable pushing and moving the button by the user; [0023], lines 1-3; Figs. 1 and 6-7).

As to claim 8, Oculus teaches 
wherein the actuator (the IPD adjustment device 110) is located on at least one of a right half (Fig. 6) of the HMD (the HMD 100) or a left half (Fig. 7) of the HMD (the HMD 100) (Figs. 6-7).

As to claim 9, Oculus and Matsumoto teach the HMD of claim 6.
Oculus also teaches wherein:
the pair of lens tubes (the electronic display 310 and the optical block 360 of the first display assembly 300 and the electronic display and the optical block of the second display assembly 720) that are coupled to the rod (the first shaft 760) are coupled to the rod (the first shaft 760) via a pair of movable frames (a display socket 320 of the first display assembly 300 and a display socket of the second display assembly 720) (Figs. 3A-3B and 6-7).
Oculus does not expressly teach the rotatable gear comprises a pair of spiral projections extending from a face of the rotatable gear; and the pair of second biasing members are configured to physically bias the pair of lens tubes toward the rotatable gear by physically biasing the pair of movable frames against the pair of spiral projections.
Matsumoto teaches  
the rotatable gear (the interpupilary distance adjusting cam 20) comprises a pair of spiral projections (two spiral projections) extending from a face of the rotatable gear (Fig. 10); and 
the pair of second biasing members (an interpupilary distance adjusting spring (right and left) 30) are configured to physically bias the pair of lens tubes (the second and first lens barrel body portions 10b and 10a) toward the rotatable gear (the interpupilary distance adjusting cam 20) by physically biasing the pair of movable frames (lens-barrel objective portions 12b and 12a) against the pair of spiral projections (two spiral projections) (Fig. 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used biasing members as taught by Matsumoto in a head-mounted display of Oculus because the biasing members can be compressed or stretched from their resting positions so that they exert an opposing force approximately proportional to their change in length.

As to claim 10, Matsumoto teaches wherein: 
each movable frame of the pair of movable frames (the lens-barrel objective portions 12b and 12a) includes a wing member (a member between the cam follower pin 32b and the lens-barrel objective portion 12b and a member between the cam follower pin 32a and the lens-barrel objective portion 12a) projecting from a back side of the movable frame (the lens-barrel objective portions 12b and 12a), the wing member including an aperture (Fig. 10); and 
the rod (the rod 17) passes through the aperture in the wing member (the member between the cam follower pin 32b and the lens-barrel objective portion 12b and the member between the cam follower pin 32a and the lens-barrel objective portion 12a) of each movable frame (each of the lens-barrel objective portions 12b and 12a) (Fig. 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used biasing members as taught by Matsumoto in a head-mounted display of Oculus because the biasing members can be compressed or stretched from their resting positions so that they exert an opposing force approximately proportional to their change in length.

As to claim 11, Matsumoto teaches 
wherein the pair of second biasing members (the interpupilary distance adjusting spring (right and left) 30) are springs that are disposed on the rod (the rod 17) (Fig. 10), each spring extending between a stop (inside surface of right and left lens-barrel 35b and 35a) coupled to the rod (the rod 17) and the wing member (the member between the cam follower pin 32b and the lens-barrel objective portion 12b and the member between the cam follower pin 32a and the lens-barrel objective portion 12a) of a corresponding one of the pair of movable frames (one of the lens-barrel objective portions 12b and 12a) (Fig. 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used biasing members as taught by Matsumoto in a head-mounted display of Oculus because the biasing members can be compressed or stretched from their resting positions so that they exert an opposing force approximately proportional to their change in length.

As to claim 12, Matsumoto teaches 
wherein the movable elongate member (the movable elongate member 26) is coupled to the midframe (left and right arm member 22 and 23) by an anchor (E-ring 26 and arm portion 23b) that extends through a channel defined in the movable elongate member (the movable elongate member 26) (Fig. 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used biasing members as taught by Matsumoto in a head-mounted display of Oculus because the biasing members can be compressed or stretched from their resting positions so that they exert an opposing force approximately proportional to their change in length.



As to claim 13, Oculus (Figs. 1-8) teaches a wearable display (a head-mounted display (HMD) 100; Fig. 1) comprising: 
a rod (a first shaft 760) coupled (coupled via display assemblies 300 and 720) to a midframe (a front rigid body 120) of the wearable display (the HMD 100) (Figs. 1 and 6-7); 
a pair of lens assemblies (a display socket 320 of the first display assembly 300 and a display socket of the second display assembly 720) that are coupled to the rod (the first shaft 760) and are movable bidirectionally (horizontally) along the rod (the first shaft 760) (Figs. 3A-3B and 6-7); 
an actuator (an IPD adjustment device 110) accessible from outside of a housing of the wearable display (the HMD 100) (including a button 115 exposed to enable pushing and moving of the button by a user; [0023], lines 1-3) (Figs. 1 and 6-7); 
a movable elongate member (a rear arm 730/740) coupled to the actuator (the IPD adjustment device 110) and to the midframe (the front rigid body 120) (Figs. 1 and 6-7); 
a first biasing member (a spring 230) coupled to the movable elongate member (the rear arm 730/740) and to the midframe (the front rigid body 120), the first biasing member (the spring 230) configured to resist movement of the movable elongate member (the rear arm 730/740) in a direction of travel of the elongate member (the rear arm 730/740) (Figs. 1 and 6-7); 
a rotatable gear (a gear 730) coupled to the midframe (the front rigid body 120) and disposed between the pair of lens assemblies (the display socket 320 of the first display assembly 300 and the display socket of the second display assembly 720), the rotatable gear (the gear 730) being engaged with the movable elongate member (the rear arm 730/740) (Figs. 1, 3 and 6-7).
Oculus does not expressly teach a pair of second biasing members coupled to the rod, the pair of second biasing members configured to physically bias the pair of lens assemblies toward the rotatable gear.
	Matsumoto (Figs. 1-14) teaches 
a pair of second biasing members (an interpupilary distance adjusting spring (right and left) 30) coupled to the rod (the rod 17), the pair of second biasing members (the interpupilary distance adjusting spring (right and left) 30) configured to physically bias the pair of lens assemblies (the second and first lens barrel body portion 10b and 10a) toward the rotatable gear (the interpupilary distance adjusting cam 20) (Fig. 10). 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used biasing members as taught by Matsumoto in a head-mounted display of Oculus because the biasing members can be compressed or stretched from their resting positions so that they exert an opposing force approximately proportional to their change in length.

As to claim 14, Oculus teaches 
wherein the actuator (the IPD adjustment device 110) comprises a knob that is movable within a channel defined in the housing of the wearable display (includes a button 115 exposed to enable pushing and moving the button by the user; [0023], lines 1-3; Figs. 1 and 6-7).

As to claim 15, Oculus teaches 
wherein movement of the knob to a first end of the channel minimizes a spacing between the pair of lens assemblies, and movement of the knob to a second end of the channel maximizes the spacing (a user may move the button 115 of the IPD adjustment device 110 in one direction to increase the interpupillary distance in the HMD and move the button 115 in the opposite direction to decrease the interpupillary distance in the HMD; [0047], lines 1-5) (Figs. 1 and 6-7).

As to claim 16, Oculus teaches 
wherein the actuator (the IPD adjustment device 110) is located on at least one of a right half (Fig. 6) of the wearable display (the HMD 100) or a left half (Fig. 7) of the wearable display (the HMD 100) (Figs. 6-7).

As to claim 17, Oculus and Matsumoto teach the wearable display of claim 13.
Oculus also teaches wherein: 
the pair of lens assemblies (the electronic display 310 and the optical block 360 of the first display assembly 300 and the electronic display and the optical block of the second display assembly 720) are coupled to the rod (the first shaft 760) via a pair of movable frames (lens-barrel objective portions 12b and 12a) (Figs. 3A-3B and 6-7).
Oculus does not expressly teach each movable frame of the pair of movable frames including a wing member projecting from a back side of the movable frame, the wing member including an aperture; and the rod passes through the aperture in the wing member of each movable frame.
Matsumoto teaches
each movable frame of the pair of movable frames (the lens-barrel objective portions 12b and 12a) including a wing member (a member between the cam follower pin 32b and the lens-barrel objective portion 12b and a member between the cam follower pin 32a and the lens-barrel objective portion 12a) projecting from a back side of the movable frame (the lens-barrel objective portions 12b and 12a) (Fig. 10), 
the wing member including an aperture (Fig. 10); and 
the rod (the rod 17) passes through the aperture in the wing member (the member between the cam follower pin 32b and the lens-barrel objective portion 12b and the member between the cam follower pin 32a and the lens-barrel objective portion 12a) of each movable frame (each of the lens-barrel objective portions 12b and 12a) (Fig. 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used biasing members as taught by Matsumoto in a head-mounted display of Oculus because the biasing members can be compressed or stretched from their resting positions so that they exert an opposing force approximately proportional to their change in length.

As to claim 18, Matsumoto teaches 
wherein the pair of second biasing members (the interpupilary distance adjusting spring (right and left) 30) are springs that are disposed on the rod (the rod 17) (Fig. 10), each spring extending between a stop (inside surface of right and left lens-barrel 35b and 35a) coupled to the rod (the rod 17) and the wing member (the member between the cam follower pin 32b and the lens-barrel objective portion 12b and the member between the cam follower pin 32a and the lens-barrel objective portion 12a) of a corresponding one of the pair of movable frames (one of the lens-barrel objective portions 12b and 12a) (Fig. 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used biasing members as taught by Matsumoto in a head-mounted display of Oculus because the biasing members can be compressed or stretched from their resting positions so that they exert an opposing force approximately proportional to their change in length.

As to claim 19, Matsumoto teaches wherein: 
the pair of lens assemblies (the electronic display 310 and the optical block 360 of the first display assembly 300 and the electronic display and the optical block of the second display assembly 720) are coupled to the rod (Figs. 6-7) via a pair of movable frames (the lens-barrel objective portions 12b and 12a) (Fig. 10); 
the rotatable gear comprises a pair of spiral projections (a spiral projection contacting the cam-follower pin 32b and a spiral projection contacting the cam-follower pin 32a) extending from a face of the rotatable gear (the interpupilary distance adjusting cam 20) (Fig. 10); and 
the pair of second biasing members (the interpupilary distance adjusting spring (right and left) 30) are configured to physically bias the pair of lens assemblies (the second and first lens barrel body portion 10b and 10a) toward the rotatable gear by physically biasing the pair of movable frames (the first lens barrel body portion 10a and the second lens barrel body portion 10b) against the pair of spiral projections (the spiral projection contacting the cam-follower pin 32b) (Fig. 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used biasing members as taught by Matsumoto in a head-mounted display of Oculus because the biasing members can be compressed or stretched from their resting positions so that they exert an opposing force approximately proportional to their change in length.

As to claim 20, Matsumoto teaches 
wherein the first biasing member (the first biasing member 24) is a spring that is coupled to a first end (a lower end) of the movable elongate member (the movable elongate member 26) that is farthest from the actuator (the actuator 4) (Fig. 10), and 
wherein the spring is coupled to the midframe (the left and right arm member 22 and 23) at a point (E-ring 29) that is closer to the actuator (the actuator 4) than the first end (the lower end) of the movable elongate member (the movable elongate member 26) is to the actuator (the actuator 4) (Fig. 10). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used biasing members as taught by Matsumoto in a head-mounted display of Oculus because the biasing members can be compressed or stretched from their resting positions so that they exert an opposing force approximately proportional to their change in length.

Conclusion

8.		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Beck (U.S. Pub. No. US 2008/0239523 A1) is cited to teach an HMD device which is suitable for emmetropic users as well for different users hos eyes exhibit ametropia and which is of simple construction and is convenient to operate.
Hamilton (U.S. Pub. No. US 2008/0198470 A1) is cited to teach an optical viewing instrument with an eyecup that can be quickly moved into many different positions and interchanged with other eyecups.

Inquiries

9.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang-Su Yang whose telephone number is (571)270-7307. The examiner can normally be reached on Mon-Fri during 9:00am-6:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen, can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/KWANG-SU YANG/
Primary Examiner, Art Unit 2691